Citation Nr: 1432041	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disability (claimed as vision problems).

3.  Entitlement to service connection for a genitourinary disability, to include nonspecific urethritis (claimed as chronic urinary tract infection).

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to a compensable rating for diverticulitis.

6.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the thoracic spine and degenerative disc disease of the lumbosacral spine.

7.  Entitlement to an increased rating greater than 10 percent for hypertension.

8.  Entitlement to an increased rating greater than 50 percent for calcified granuloma of the lungs, sleep apnea, and restless leg syndrome.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1987 and from January 1988 to July 1998, with service in Southwest Asia (Persian Gulf).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Atlanta or Decatur, Georgia.

In June 2013, the Veteran testified at a hearing in the Atlanta RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Initially, the Board notes that at the time of the June 2013 Board hearing the issue of entitlement to service connection for sciatica of the left lower extremity also was before the Board.  In a January 2014 rating decision, however, the RO granted entitlement to service connection for radiculopathy of the left lower extremity and assigned a 20 percent rating, effective from December 23, 2013.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

Generally, if an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2013), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2013).  Following the June 2013 Board hearing and prior adjudication of the claims, additional evidence has been associated with the claims file, both submitted by the Veteran and associated by the RO.  The Board notes that such additional evidence was considered by the RO as several of the above increased rating claims were mistakenly adjudicated by the RO in an April 2014 statement of the case (SOC).  As to these issues, all new material has been considered by the RO in the first instance.  As to the issues of entitlement to service connection for PTSD and entitlement to TDIU, as the claims are granted herein, the Board concludes that the Veteran is not prejudiced by the Board considering the new evidence in the first instance.  As to the other issues on appeal, the Board finds that the newly obtained evidence is not pertinent because it is essentially duplicative of evidence already associated with the claims file.  As such, the Board concludes that the additional evidence does not have a bearing on these appeals and finds that a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  Consequently, the Veteran's claims are ready for appellate review.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Board recognizes that the issue of entitlement to TDIU was denied in an April 2014 SOC and that the issue does not appear to have been timely appealed.  In that regard, the Court in Rice observed that claims of entitlement to TDIU can be adjudicated separately from increased rating claims.  Given the entire appellate history, however, the Board concludes that the issue of entitlement to TDIU is currently before the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a genitourinary disability and entitlement to a compensable rating for diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD as a result of his military service.

2.  The Veteran has not had a bilateral eye disability within the meaning of VA regulations during the appeal period.

3.  The Veteran has not had COPD during the appeal period.

4.  The Veteran's thoracic and lumbosacral spine disorders are manifested by objective back pain, limitation of motion, and tenderness, as well as subjective fatigue, stiffness, and weakness, but the disabilities do not result in limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of 120 degrees or less, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.

5.  The Veteran's hypertension is not manifested by systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.

6.  The Veteran's service-connected sleep apnea, restless leg syndrome, and calcified granuloma of the lungs is manifested by sleep problems requiring the use of a CPAP machine, shortness of breath with exertion, and difficulty sleeping, but has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

7.  The Veteran meets the percentage requirements for TDIU, as he has one service-connected disability of 50 percent and his combined service-connected disabilities are rated at 90 percent.

8.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, he has PTSD that was incurred during his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  Entitlement to service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Entitlement to service connection for COPD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for a disability rating greater than 10 percent for degenerative arthritis of the thoracic spine and degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2013).

5.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7101 (2013).

6.  The criteria for a disability rating greater than 50 percent for calcified granuloma of the lungs, sleep apnea, and restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, DC 6899-6847 (2013).

7.  The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2009, February 2010, May 2010, and March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The letters informed him of the information or evidence that was needed to substantiate his claims and explained the allocation of responsibilities between himself and VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his current claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in March 2010 for the eyes and in April 2012 for the COPD claim.  As will be discussed in greater detail below, in each case the VA examiner concluded that the Veteran did not have a chronic disability for VA benefits purposes.  The decisions were based on review of the claims file, interview of the Veteran, physical examination, and review of diagnostic testing.  The reports provided a thorough rationale for the opinions provided.  Based on the foregoing, the Board finds these examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

In this case, the RO provided the Veteran appropriate VA examinations for the back and respiratory disabilities.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's back disability and sleep apnea / restless leg syndrome / granuloma of the lungs.  Based on the examinations and the fact there is no bright line rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the Veteran's hypertension claim, the Board concludes that a VA examination is not necessary, as the treatment records already associated with the claims file adequately address the criteria for an increased rating.  As such, no examination is necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).

In this case, the RO has conceded that the Veteran served in combat in Southwest Asia (Persian Gulf) and the Veteran has reported multiple stressors during that period of service.  The main point of contention in this case, therefore, is whether the Veteran has a current diagnosis of PTSD.  Resolving reasonable doubt in his favor, the Board finds that he does.  In that regard, the Board has considered the April 2012 and January 2014 VA examination reports that concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  By contrast, numerous private treatment records include a diagnosis of PTSD, based on the Veteran's reported in-service stressors.  Although the Board acknowledges that the majority of these diagnoses were made by a licensed clinical social worker, rather than a psychologist or psychiatrist, the evidence indicates that the social worker has over 10 years of experience working with service members with psychiatric problems and the Board will presume her qualifications to make the above diagnosis.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a diagnosis may be rendered by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1)).

As the diagnoses clearly were based on the Veteran's reported symptoms and the DSM-IV criteria, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of PTSD related to his combat service.  Therefore, entitlement to service connection is warranted.

Bilateral Eye

The Veteran contends that he incurred a bilateral eye disability as a result of his military service.  Specifically, the Veteran describes an incident in Germany when his face hit a tree limb while riding in a vehicle and he scratched his eye.  He also notes that his son scratched his eye while in service in the early- to mid-1980s.

The Veteran's treatment records do not include diagnoses of a right or left eye disability.  During multiple examinations, the Veteran's eyes were each correctable to at least 20/20, including at the time of his February 1998 separation examination.  In a contemporaneous February 1998 Report of Medical History, the Veteran denied a history of eye problems.  

After service, the Veteran has complained of eye and vision problems that have included double vision (diplopia), blurry vision, and eye pain.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current bilateral eye disability as defined by VA regulations that was incurred in or is otherwise related to his military service.

Initially, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In that regard, the Veteran was afforded a VA eye examination in March 2010.  The examiner indicated that the Veteran had a bilateral refractive error that was correctable to 20/20 in each eye.  Some of the Veteran's vision problems also were related to his service-connected intracranial hypertension (pseudotumor cerebri), such as blurry and double vision.  In addition, the Veteran showed the examiner a December 2009 visual field chart that indicated mild central visual field depression.  Such a finding was inconsistent with pseudotumor cerebri, but might be due to uncorrected refractive error, as no trial lenses were used for the examination.  

In June 2010, the Veteran was noted to have mild expansion of the subarachnoid space of the optic nerve, which the treatment provider indicated was associated with the Veteran's benign intracranial hypertension / pseudotumor cerebri.  

To the extent that the Veteran's vision problems are not attributable to refractive error, his symptoms have been considered in and are contemplated by his current 30 percent disability rating for intracranial hypertension (pseudotumor cerebri).  The April 2014 SOC specifically discussed the Veteran's blurry vision, dizziness, nausea, vomiting, and other symptoms, in the context of the assigned 30 percent rating.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current bilateral eye disability within the meaning of applicable legislation.  Nor is there any evidence of a superimposed disability on the Veteran's congenital or developmental refractive error.  Rather, as discussed, the Veteran has eye symptoms such as blurred or double vision that are directly attributable to and are contemplated within his disability rating for service-connected intracranial hypertension.

The Board has considered the Veteran's contentions that his bilateral eye problems are the result of his military service.  Although the Veteran is competent to report observed symptoms, such as blurry or double vision, he is not necessarily competent to diagnose the cause of such symptoms.  This is particularly the case involving complex diagnoses such as refractive error of the eye or similar diagnosis.  The Board finds such contentions particularly problematic in the absence of a continuity of these symptoms from service, as evidenced by the Veteran's denial of eye problems at the time of his separation examination.  The etiology of the eye symptoms is further complicated by the association of such symptoms with the Veteran's intracranial hypertension.  Given the complex nature of diagnosing an eye disability, the Board finds that the medical findings and conclusions of the March 2010 VA examiner and June 2010 treatment provider to be far more probative than the Veteran's assertions that his bilateral eye problems were due to his military service. 

As there is no competent medical evidence of a current bilateral eye disability within the meaning of applicable legislation or evidence of a superimposed disability, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

COPD

The Veteran contends that he has COPD due to his military service.  Initially, the Board notes that the Veteran is already service-connected for calcified granuloma of the lungs.

In service, a February 1998 x-ray showed a nodular density in the right lateral lower lung that measured approximately 6 mm in size.  The diagnosis was probable old granulomatous disease.  The Veteran's service treatment records did not include diagnosis of or treatment for COPD and the Veteran does not contend that a diagnosis of COPD was made in service.

After service, an April 2006 VA general medical examination discussed the Veteran's calcified granuloma.  The Veteran denied a history of cough, tuberculosis, or other inflammatory lung condition.  On examination, his respiratory system was clear.  A pulmonary function test (PFT) was within normal limits.  No diagnosis of COPD was made.

In October 2008, the Veteran underwent a PFT.  The accompanying private record indicated an assessment of nonspecific abnormal findings on the PFT.  Specifically, there was a normal baseline, with no specific improvement with a bronchodilator.  The Veteran reportedly had been coughing throughout the testing, so it was indicated that a further PFT might be done in the future.  In November 2008, the Veteran was seen as a follow-up to the PFT.  The Veteran reported a non-productive cough and shortness of breath on exertion.  On examination, there was noted expiratory wheezing.  Without any further explanation, the Veteran was diagnosed with COPD and prescribed Spiriva and Proventil.  A history of COPD has been noted in private treatment records thereafter.  

The Veteran was afforded a VA respiratory examination in June 2010.  At that time, the Veteran was noted to be taking Spiriva daily.  Chest x-rays at that time were normal, but the examiner did not specifically discuss the Veteran's diagnosis of COPD.  

The Veteran was afforded a VA examination in April 2012.  The examiner noted the Veteran's diagnosis of granuloma of the lungs and reviewed the claims file.  At that time, the Veteran reported a diagnosis of COPD approximately 4 years previously, but was later told at that same facility that he did not have COPD.  He took no current medication for COPD or other respiratory problems.  Currently, he experienced a dry cough in the mornings 3 to 4 times per week that usually occurred after removing his CPAP machine.  A PFT was undertaken.  Based on the foregoing, the VA examiner concluded that there was no evidence of COPD.

During his June 2013 Board hearing, the Veteran indicated that he believed his respiratory problems were due to inhaled exhaust fumes and blowing sand in service, specifically to include service in Southwest Asia (Persian Gulf).

As to the Veteran's claimed COPD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most probative medical evidence of record does not show that the Veteran has COPD that is related to service, as required by VA regulations.

In reaching that conclusion, the Board acknowledges that there is potentially conflicting evidence as to the existence of COPD during the appellate time period.  As discussed above, multiple private treatment records included either a diagnosis of COPD or a history of COPD.  The Veteran, however, conceded during his April 2012 VA examination that his private treatment providers had reversed that diagnosis subsequent to its being made and that he was not on any medication for COPD at that time.  Moreover, the April 2012 VA examiner found no basis for a diagnosis of COPD, despite considering the Veteran's allegations, the prior diagnoses, and diagnostic testing, including a contemporaneous PFT.  Given the April 2012 VA examiner's consideration of the above and the evidence that the Veteran's private diagnoses of COPD were reversed, the Board finds the April 2012 VA examination report to be the most probative medical evidence of record as to whether the Veteran had COPD during the appellate time period.  To the extent that the April 2012 VA examination report does not specifically conclude that the Veteran did not have COPD at some point during the appellate time period prior to April 2012, the lay and medical evidence clearly establish that the initial diagnoses of COPD were made in error and that the Veteran, in fact, did not have COPD at the time of diagnosis or otherwise.

The Board also has considered the Veteran's assertions that he has a current diagnosis of COPD that was incurred in or is otherwise related to military service.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing a cough and shortness of breath, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise, the Board concludes that in this case he is not competent to diagnose COPD, particularly in light of the existing diagnosis of granuloma of the lungs to which his respiratory symptoms have been attributed.  In light of the evidence of record and the foregoing, the Veteran's statements regarding a diagnosis of COPD are significantly less probative than the conclusions of the April 2012 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Degenerative Arthritis of the Thoracic Spine and Degenerative Disc Disease of the Lumbosacral Spine

The Veteran's thoracic and lumbosacral back disabilities are rated under DC 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242 (2013).  The Veteran alleges his thoracic and lumbosacral back disabilities are more severe than currently rated.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

With respect to the current claim for increased rating, the Board notes ongoing complaints of and treatment for back problems.  Prior to the appellate time period, the Veteran underwent physical therapy for his back in 2004.  In a May 2004 record, the Veteran reported moving the lawn, bleaching his porch, and scrubbing floors the previous day, which increased the sensitivity in his back.  In August 2007, the Veteran's muscle strength in the hips and lumbar spine was 4 out of 5 in all muscle groups.  By September 2007, the Veteran had improved to 5 out of 5 in all muscle groups except those involved in protraction and retraction of the lumbar spine.  

The Veteran was afforded a VA examination in May 2010.  The examiner did not review the claims file, but did consider the medical records in the case.  The Veteran reported mid back pain when casting a fishing line.  The Veteran denied a history of urinary incontinence, but did report urgency and erectile dysfunction.  The Veteran reported a history of fatigue, stiffness, weakness, and pain, but denied decreased motion or spasms.  There were no related flare-ups of pain and no incapacitating episodes.  He was able to walk one-quarter of a mile and did not use any assistive devices for walking.  On examination, gait was normal and there was no abnormal spinal curvature.  There was pain with motion and tenderness, but no spasm, atrophy, guarding, or weakness.  There was no motor impairment and muscle tone was normal.  Sensation and reflexes were intact.  Thoracolumbar range of motion testing showed forward flexion to 80 degrees, extension to 25 degrees, and 30 degrees of bilateral lateral flexion and rotation.  There was objective evidence of pain at the end stages of the thoracic arc of motion.  Following repetitive motion testing there was no additional limitation of function.  The Veteran reported problems with lifting and carrying, as well as repetitive twisting.  The effect on his usual activities was mild as to chores and exercise and moderate as to sports and recreation.  

In September 2011, the Veteran had good strength in the legs and a normal gait. 

The Veteran was afforded a VA examination for his back disabilities in April 2012.  The examiner noted diagnoses of lumbar strain with degenerative disc disease at L4-L5 and thoracic spine degenerative disc disease.  Since the previous VA examination, the Veteran had experienced increased crampy pain from the mid back to the lower back and upper buttocks and numbness of the right buttock and right leg.  The examiner noted review of the claims file.  The Veteran reported pain flare-ups that caused difficulty with extended walking, standing, or sitting.  On examination, the Veteran had thoracolumbar range of motion measured as 90 degrees of forward flexion, with no objective evidence of pain; extension to 30 degrees or more, with pain at 30 degrees; and bilateral lateral flexion and rotation to 30 degrees, with pain at 30 degrees for bilateral lateral flexion and tightness at 30 degrees for bilateral lateral rotation.  There was no further decrease in motion following repetitive testing.  There was no noted functional loss or impairment, other than pain on movement.  There was localized tenderness, but no guarding or muscle spasms.  There was full muscle strength in all groups tested and no evidence of muscle atrophy.  Reflexes and sensation were normal and straight leg raises were negative.  The Veteran did have intervertebral disc syndrome, but it had not resulted in incapacitating episodes in the previous 12 months.  The Veteran used no assistive devices for ambulation.  The Veteran reported additional functional impairment in his ability to work due to difficulty with heavy lifting and carrying.  

In July 2013, the Veteran underwent a lumbar medial branch block at multiple levels.


The Veteran was afforded a VA examination for his back disabilities in December 2013.  The examiner noted review of the claims file.  The diagnosed disabilities were degenerative disc disease of the lumbar spine, lumbar radiculopathy, and spondylosis of the lumbar spine.  The Veteran reported intermittent back pain and a dull ache.  Mild to moderate activities caused worsening of pain.  The Veteran had flare-ups of pain that limited his ability to walk more than 200 yards.  On examination, the Veteran had thoracolumbar range of motion measured as 90 degrees of greater of forward flexion, with pain throughout the range of motion; extension to 25 degrees, with pain throughout the range of motion; and bilateral lateral flexion and rotation to 30 degrees, with pain throughout the range of motion.  The Veteran's range of motion remained the same following repetitive motion testing, except extension was limited to 15 degrees.  The Veteran had functional loss that was manifested by less movement than normal and pain on movement.  There was tenderness to palpation, but no muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour.  The Veteran had full strength in all tested muscle groups and there was no evidence of muscle atrophy.  Reflexes in the lower extremities were hypoactive and there was decreased sensation in the same.  (As will be discussed, the Veteran is separately service connected for bilateral lower extremity radiculopathy.)  There was no ankylosis of the spine and no other neurologic abnormalities related to the service-connected back disabilities.  The Veteran did have intervertebral disc syndrome, but it had not resulted in incapacitating episodes in the previous 12 months.  The Veteran used no assistive devices for ambulation.  The Veteran's back disability affected his ability to work, in that he was only able to stand for 20 minutes.  

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent under any of the spine DCs.

The Board initially notes that the Veteran has additional spine disabilities for which service connection is not in effect, such as spondylosis of the lumbar spine.  However, as it is unclear what symptoms are attributable to the service-connected and non-service connected disabilities, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

The Veteran's limitation of motion does not warrant a rating greater than 10 percent under DC 5242 because forward flexion of the thoracolumbar spine was not limited to less than 60 degrees, nor was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the Veteran's observed range of motion was never observed to be less than 80 degrees of forward flexion during the appellate time period.  As discussed in greater detail below, the Veteran's range of motion was noncompensable under DC 5242 and the RO assigned the 10 percent rating based on the provisions for painful motion and greater functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board concludes that a rating greater than 10 percent under DC 5242 is not warranted.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  The Veteran does have intervertebral disc syndrome; however, the records consistently demonstrate that he has not had any incapacitating episodes (i.e. bed rest prescribed by a physician), so DC 5243 is not applicable.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In this case, even assuming a current diagnosis of degenerative arthritis, a separate rating under DC 5003 would not be warranted.  The Veteran's 10 percent rating under DC 5242, as discussed above, is based on pain on movement and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's painful motion is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  In that regard, the Veteran is separately service connected for right and left lower extremity radiculopathy, rated as 20 percent for each extremity.  As there is no indication that the Veteran has objected to the ratings or effective date assigned for the right and left extremity radiculopathy, no further consideration will be afforded these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has reported both urinary and fecal incontinence; however, VA examination reports have consistently found that the Veteran does not have any neurological problems (other than the bilateral lower extremity radiculopathy discussed above) attributable to his service-connected thoracic and lumbosacral spine disabilities.  As such, a separate rating for such problems is not warranted.  

The Veteran already is receiving special monthly compensation for loss of use of a creative organ due to his erectile dysfunction.  As such, the Board need not further consider such disability or its relationship to his service-connected spine disabilities.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  As mentioned above, the assigned 10 percent disability rating is based on painful motion and greater functional loss due to pain, despite not having a decrease in range of motion sufficient to assign a compensable rating under DC 5242.  The Board recognizes that during his December 2013 VA examination the Veteran reported pain throughout the arc of motion.  However, the Board notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  In this case, despite the Veteran's reports of pain throughout the range of motion, there was no further decrease of range of motion on repetitive testing or increased pain or weakness, other than a slight decrease in extension.  During the appellate time period there is no other objective evidence to support the assertion that pain had an effect on the normal working movements of the body such that a rating greater than 10 percent would be warranted.  Finally, during the appellate time period the Veteran had no muscle atrophy and retained normal or near normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine can and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent under DC 5242 for the Veteran's service-connected thoracic and lumbosacral back disabilities.   The Board has considered whether staged ratings were appropriate in the present case.  Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected back disabilities increased in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.

Hypertension

The Veteran's hypertension currently is rated as 10 percent disabling under DC 7101.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, DC 7101 (2013).

Prior to the appellate time period, the Veteran was afforded a VA examination in April 2006.  The Veteran reported a diagnosis of hypertension in 1997, with medication management from that point.  The Veteran described headaches and blurred vision.  On examination, the Veteran's blood pressure was 140/82, 138/80, and 135/83.  The diagnosis was hypertension, controlled with medication.

The Veteran was afforded a VA medical examination in April 2012.  The examiner noted that the Veteran's diagnoses included intracranial hypertension with increased elevations and hypertension with papilledema.  The Veteran's intracranial hypertension symptoms were noted to be papilloedema, headaches, nausea, pressure to the right outer eye, and sounds in the left ear.  Based on the foregoing, in an August 2012 rating decision, the RO established headaches as a systematic manifestation of the Veteran's intracranial hypertension, also known as pseudomotor cerebri, and assigned a 30 percent rating effective from May 11, 2009.  

Prior and subsequent treatment records demonstrate ongoing medication for hypertension and include numerous blood pressure readings that do not demonstrate systolic blood pressure readings predominantly over 200 mm Hg or diastolic readings predominantly over 110 mm Hg.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant a rating greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In this case, however, a higher rating under DC 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  As discussed in more detail above, the symptoms and observed blood pressure readings during the entire appellate time period are substantially consistent.  For this reason, further staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.

Moreover, no other DC is appropriately applied.  As discussed above, the Veteran's headaches, blurry vision, nausea, vomiting, dizziness, and photophobia are contemplated in the Veteran's separate 30 percent rating for intracranial hypertension.  An increased rating for this disability was denied in an April 2014 SOC and the Veteran has not filed a substantive appeal or otherwise indicated that he wished to appeal this determination to the Board.  As such, further consideration of the symptoms associated with intracranial hypertension is not warranted.  The Board also has considered alternative DCs relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, DCs 7000-7123 (2013).

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's hypertension for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Calcified Granuloma of the Lungs, Sleep Apnea, and Restless Leg Syndrome

The Veteran's calcified granuloma of the lungs, sleep apnea, and restless leg syndrome disability currently is rated as 50 percent disabling under DC 6899-6847.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's service-connected respiratory disabilities are rated as analogous to sleep apnea syndromes (obstructive, central, mixed) under DC 6847.  38 C.F.R. § 4.20 (2013).  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  Specifically, the Veteran contends that his respiratory disabilities should be rated as 100 percent disabling.  

DC 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. 
§ 4.97.

Before proceeding to an adjudication of the merits of the Veteran's claim, the Board notes that although the RO has granted entitlement to service connection for "sleep apnea with restless leg syndrome and calcified granuloma of the lungs" as though it were a single disability, the disabilities are medically distinct and service connection is in effect for each disability.  See Baughman v. Derwinski, 1 Vet. App. 563, 565-66 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  As will be discussed in greater detail below, the primary issue in this appeal is whether separate disability ratings may be awarded for each of these disabilities.

Initially, the Board notes that in order to warrant a higher rating than 50 percent under DC 6847, there would need to be evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale.  Or, in the alternative, the sleep apnea must necessitate a tracheostomy.  In this case, the Veteran does not have chronic respiratory failure and does not require a tracheostomy.  The June 2010 and April 2012 VA examiners specifically found no evidence of cardiopulmonary problems, such as cor pulmonale, and the Veteran's sleep apnea is treated with a CPAP machine, rather than a tracheostomy.  Accordingly, a higher rating under DC 6847 is not warranted.

Thus, the critical question is whether the Veteran's respiratory disabilities warrant separate or higher ratings under one of the other available DCs.  As to the assignment of separate disabilities for the respiratory symptoms, the Board notes that 38 C.F.R. § 4.96 outlines special provisions regarding the rating of respiratory disabilities.  In relevant part, 38 C.F.R. § 4.96(a) specifically states that ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  After careful analysis of the language of 38 C.F.R. § 4.96(a) and the rating criteria of DCs 6600 through 6847, the Board finds that in stating that "[r]atings under [DCs] 6600 through 6817 and 6822 through 6847 will not be combined with each other," VA did not intend to prohibit the assignment of separate disability ratings for conditions that are each rated under DCs 6600 through 6817, or are each rated under 6822 through 6847.  Rather, the simple explanation for the reason VA did not more broadly state in 38 C.F.R. § 4.96(a) that ratings under DCs 6600 through 6847 may not be combined is that the DCs excluded in the phrase "[r]atings under [DCs] 6600 through 6817 and 6822 through 6847" are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations for a disability rated under one of the excluded DCs and a disability rated under 6600 through 6817 or 6822 through 6847, would not amount to impermissible pyramiding.  See C.F.R. § 4.14; Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720, 46,727 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  As both obstructive sleep apnea and calcified granuloma of the lungs are necessarily manifested by lung or pleural involvement, separate ratings are prohibited by 38 C.F.R. § 4.96(a).

In reaching that conclusion, the Board recognizes that certain symptoms of the Veteran's sleep apnea and/or calcified granuloma disabilities may not be specifically contemplated in the currently assigned 50 percent rating under DC 6847.  Shortness of breath, for example, is not specifically contemplated under DC 6847.  That said, medical professionals have specifically attributed his shortness of breath to his sleep apnea disability.  Moreover and as noted above, the Board is precluded from assigning a separate rating for this symptom under the applicable respiratory DCs.  

That said, the Board would be permitted to assign a higher rating than 50 percent for the Veteran's respiratory disabilities under another DC, should the Veteran meet or approximate the criteria for such a rating.  The clear evidence of record, however, clearly demonstrates that a rating higher than 50 percent is not warranted for the Veteran's disabilities under any other respiratory DC.  In that regard, the Veteran has undergone multiple PFTs that have shown decreased lung functioning.  That said, the decreased functioning is insufficient to meet the criteria for a 60 percent or higher rating under DCs 6600, 6602, 6603, 6604, or 6845.  38 C.F.R. § 4.97, DCs 6600, 6602-6604, 6845 (2013).  The Veteran does not have one of the other disabilities (or symptoms analogous to such disabilities) for a rating greater than 50 percent under the other respiratory DCs, such as bronchiectasis, tuberculosis, or pulmonary vascular disease.  As such a higher rating under any of the other DCs is not warranted.

The Board recognizes that the Veteran's restless leg syndrome, although associated with the sleep apnea and calcified granuloma of the lungs, is not a respiratory disability and, as such, a separate rating would be warranted if the Veteran met the criteria for a separately compensable rating under any other DC.  

During a June 2010 VA examination, the Veteran reported frequent nighttime awakenings due to restless legs with sensation that "something was moving in his legs."  He also reported daytime symptoms, such as feeling that he could not keep his legs still.  He was taking medication for the problem, which was partially successful, although a more expensive medication that he could not afford provided greater benefit.  On examination, there were no noted abnormalities in neurologic or vascular functioning of the lower extremities.  

Prior and subsequent treatment records note a diagnosis of and treatment for restless leg syndrome, with similar reported symptoms.  

Thus, the Veteran has certain neurological symptoms in his lower extremities associated with his diagnosed restless leg syndrome.  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2013).  The Board observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

In this case, the Board does not find that the Veteran's symptoms of restless leg syndrome are sufficient to be categorized as mild, incomplete paralysis of the sciatic nerve.  The Veteran's restless leg syndrome has not been objectively linked to any decreased sensation, reflexes, muscle strength, or other functioning.  The Board acknowledges that the Veteran's restless leg symptoms cause him some problems, but to the extent that they adversely affect his sleep patterns, such problems are already contemplated in the currently assigned 50 percent rating under DC 6847.  Otherwise, the Board does not find objective symptomatology sufficient to support the finding of mild paralysis of the sciatic nerve.  Moreover, to the extent that the Veteran now has objective lower extremity neurological dysfunction, such symptoms have been specifically attributed to his service-connected right and left lower extremity radiculopathy, for which he has been assigned separate 20 percent ratings for the right and left lower extremities.  Based on the foregoing, the Board finds no basis for assigning a separate compensable disability rating for the Veteran's restless leg syndrome.  

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 50 percent is not warranted for the Veteran's calcified granuloma of the lungs, sleep apnea, and restless leg syndrome for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected spine, hypertension, and sleep apnea/calcified granuloma of the lungs/restless leg syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

As discussed above, the Veteran currently experiences objective back pain, limitation of motion, and tenderness, as well as subjective fatigue, stiffness, and weakness.  The current 10 percent rating wholly compensates the Veteran for the back symptomatology attributable to his service-connected disabilities.  As to the Veteran's hypertension, his symptoms are fully contemplated in the separate 10 percent and 30 percent disability ratings already assigned for hypertension and intracranial hypertension.  Finally, the assigned 50 percent rating for the Veteran's sleep apnea / calcified granuloma of the lungs / restless leg syndrome adequately compensates the Veteran for these disabilities.  Although separate ratings are not allowed under the respiratory DCs, the Veteran's shortness of breath, sleep problems, and restless leg symptoms all have been considered and evaluated in assigning the current 50 percent disability rating.  The Board finds such rating to be sufficient to adequately compensate the Veteran for these disabilities.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran's sleep apnea is rated as 50 percent disabling and his total disability rating is 90 percent.  

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  On the one hand, multiple VA examination reports have found that the individual disability considered therein did not render the Veteran unemployable.  In addition, there is some suggestion that while the Veteran stepped down from his position as a supervisor due to symptoms of his service-connected disabilities that he voluntarily left employment with Walmart and was not seeking another job.  On the other hand, a December 2013 VA examiner concluded that it was less likely than not that the Veteran could secure and maintain substantially gainful physical employment due to difficulty with concentration and falling asleep while working.  The Board notes that such problems would affect all or nearly all types of employment.  Moreover, the examiner noted problems with the Veteran standing for extended periods of time, walking more than 200 yards, and lifting limitations.  Such problems certainly would affect some, but not all types of employment.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a bilateral eye disability (claimed as vision problems) is denied.

Entitlement to service connection for COPD is denied.

Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the thoracic spine and degenerative disc disease of the lumbosacral spine is denied.

Entitlement to an increased rating greater than 10 percent for hypertension is denied.

Entitlement to an increased rating greater than 50 percent for sleep apnea and restless leg syndrome is denied.

Entitlement to TDIU is granted.


REMAND

Genitourinary Disability

The Veteran contends that he has a current chronic genitourinary disability that he attributes to what he believes were chronic urinary tract infections in service.  The Veteran's service treatment records do include treatment for urinary problems, which included treatment for urethritis in the 1980s and in 1992 for questionable urethritis.  The Veteran was afforded a VA examination in April 2012 and the examiner indicated that the Veteran had no current voiding dysfunction and diagnosed no current disability.  The Board finds such a notation problematic given that the Veteran has been treated for urge incontinence of urine with Detrol.  This treatment both preceded and postdated the April 2012 VA examination.  In light of the above and the Veteran's description of his symptoms (including urinary incontinence issues) during the June 2013 Board hearing, the Board concludes that another VA examination is necessary, to include a determination as to the existence of any relationship between the Veteran's in-service genitourinary symptoms and his current problems with urinary incontinence.

Diverticulitis

The Veteran contends that the severity of his service-connected gastrointestinal disability is not accurately reflected by the current noncompensable rating.  

In that regard, the Veteran was afforded a VA examination in April 2012.  The examination report, however, failed to discuss or consider the Veteran's multiple prior reports of problems with fecal incontinence documented in the record and discussed during the Veteran's June 2013 Board hearing.  As it is unclear from the record whether such symptoms are residuals of the Veteran's service-connected diverticulitis, the Board concludes that a remand for additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for a genitourinary disability, claimed as chronic urinary tract infection.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a genitourinary disability that was incurred in or is otherwise related to his military service.  In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the Veteran's ongoing treatment during the appellate time period for urge urinary incontinence.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of her service-connected diverticulitis.  The examination report must specifically address the Veteran's reports of fecal incontinence and provide an opinion as to whether any fecal incontinence problems are related to his service-connected diverticulitis.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not made, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


